VICKERY, J
That there can be a valid gift by a father to his daughter there can be no question, and if the title had been transferred to her, it remained in her, unless she be divested by some act of her own, for it must be remembered that the question of transferring property in defraud of creditors could not be claimed in this case, inasmuch as this debt for which the suit was brought was not created until long after the transfer by the father to the daughter. The record does not show that there was a bill of sale or any transfer from the daughter to the father. The evidence shows that Betty still owned this car and she should have been given the property on a third party claim. The property was hers and the bailiff had no right to levy on- the property that belonged to her, for the father’s debt. The deputy might well be excused from making a levy in that he found the license to be in the father’s name but when the evidence was introduced in court it was the court’s duty to release this property of Betty Duchon, and not having done so, he committed' error, for which the judgment must be reversed, and inasmuch as the ultimate facts are in the record, this court has the power to -enter the judgment that the court below should have entered.
The judgment will, therefore, be reversed and final judgment entered for the plaintiff in error.
Sullivan, PJ, and Levine, J, concur.